[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 09-13622         ELEVENTH CIRCUIT
                                                      APRIL 8, 2010
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                   D. C. Docket No. 01-00008-CR-3-RV

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

WALTER DEVON GRANDISON,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                              (April 8, 2010)

Before BLACK, PRYOR and ANDERSON, Circuit Judges.


PER CURIAM:
       Walter Grandison, proceeding pro se, appeals the sentence imposed by the

district court following its grant of a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2). On appeal, Grandison argues the district court erred in determining

the extent of his sentence reduction under § 3582(c)(2) because it failed to consider

the 18 U.S.C. § 3553(a) factors. Grandison contends the court’s failure to consider

the § 3553(a) factors indicates it might not have appreciated the extent of its

discretion to impose a lower sentence in light of the relevant factors. After review,

we affirm.1

       Here, the district court granted Grandison’s § 3582(c)(2) motion and

sentenced him to 324 months’ imprisonment, the lowest end of the amended

guideline range of 324-365 months’ imprisonment. The district court failed to

explicitly state it considered the § 3553(a) factors. See United States v. Douglas,

576 F.3d 1216, 1219 (11th Cir. 2009) (“[I]f it is not possible to determine from the

record whether the district court considered the § 3553(a) factors, we must vacate

and remand the case to the district court.” ). Even if the court erred by not

considering the § 3553(a) factors, such error was harmless because the district

court lacked the authority to sentence Grandison below the amended guideline



       1
          We review a district court’s decision whether to reduce a sentence under § 3582(c)(2)
for abuse of discretion and its conclusions regarding the scope of its legal authority de novo.
United States v. Williams, 549 F.3d 1337, 1338 (11th Cir. 2008).

                                                2
range sentence. See U.S.S.G. § 1B1.10(b)(2)(A) (stating that, generally, the court

“shall not reduce the defendant’s term of imprisonment under 18 U.S.C.

§ 3582(c)(2) and this policy statement to a term that is less than the minimum of

the amended guideline range”); United States v. Melvin, 556 F.3d 1190, 1193-94

(11th Cir. 2009) (holding the district court erred in sentencing the defendant below

the amended guideline range in violation of the guidelines policy statements), cert.

denied, 129 S. Ct. 2382 (2009).

      AFFIRMED.




                                          3